DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), claims 17-20, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 12, it is unclear if the third electrical connector is itself deflectable  or if a conductor of the third electrical connector is configured to deflect when contacting the fourth electrical connector.  For prior art analysis, either of these will be considered to meet this limitation.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2015/0355693).
With regard to claim 1, Chang teaches, as shown in figures 1-4 and taught in paragraph 10: “A detector, comprising: an enclosure 1 having a side wall 121;
a sensor array 16 positioned in an enclosed portion (inside portion of 1 in figure 2) of the enclosure 1; a controller 3 connected to the sensor array 16 and positioned in the enclosure 1; a first electrical connector 17 within the enclosure 1 connected to the controller 3; a second electrical connector C positioned external to the side wall 121, the first 17 and second C electrical connectors being removably connected to each other through the side wall 121”. 
Chang does not teach: “a third electrical connector in electrical communication with the second electrical connector, the third electrical connector configured to contact a fourth electrical connector of an energy storage device”.  However, Chang does teach that the second electrical connector is connected to an energy storage (the battery in Chang paragraph 26) in device H (Chang, paragraph 26).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a connector and mating connector at the energy storage device of the device H in order to connect the electrical connector C to the energy storage device.

With regard to claim 3, Chang teaches: “The detector of claim 1”, as shown above.
Chang also teaches, as shown in figures 1-4: “wherein the enclosure 1 has an energy storage device retention portion (111 and 121), and the first electrical connector 17 extends through the side wall 121 at the energy storage device retention portion”.

With regard to claim 5, Chang teaches: “The detector of claim 1”, as shown above.
Chang, as modified above, also teaches, as shown in figures 1-4: “further comprising a retainer (housing of H in figure 2) removably attached to the enclosure 1 to retain the second and third electrical connectors to the enclosure 1”.

With regard to claim 8, Chang teaches: “The detector of claim 1”, as shown above.
Chang does not teach: “wherein the third electrical connector comprises a conductor configured to deflect when contacting the fourth electrical connector or the fourth electrical connector comprises a conductor configured to deflect when contacting the third electrical connector”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make one of the third and fourth electrical connectors have a deflectable conductor when engaged with the other of the third and fourth electrical connectors, since deflectable conductors are well known in the art (see Sluss, figures 2-3, deflectable conductors 47) and would enable better contact between the mating conductors.

With regard to claim 9, Chang teaches: “The detector of claim 1”, as shown above.
Chang does not teach: “wherein the enclosure has an overall depth dimension of approximately 15 millimeters or less”.  However, this is merely a change in the size of the enclosure.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the enclosure so that the overall depth is 15 millimeters or less in order to accommodate a different handheld device having a different size.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 10, Chang teaches: “The detector of claim 1”, as shown above.
Chang does not teach: “wherein the first and second electrical connectors engage each other along a first axis and the third and fourth electrical connectors are configured to engage each other along a second axis, the first axis being substantially perpendicular to the second axis”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chang as modified above so that the first and second electrical connectors engage each other along a first axis and the third and fourth electrical connectors engage each other along a second axis with the first and second axes being substantially perpendicular, since doing so would only involve rearranging the parts of the invention and would enable the battery to be connected to in different orientations.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

9.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2015/0355693) in view of Matsuura (2020/0185871).
With regard to claim 6, Chang teaches: “The detector of claim 1”, as shown above.
Chang does not teach: “wherein the second and third electrical connectors are positioned on a single circuit board”,
In the same field of endeavor before the effective filing date of the claimed invention, Matsuura teaches, as shown in figure 2: “wherein the second 112 and third 111a electrical connectors are positioned on a single circuit board 11”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Matsuura with the invention of Chang as modified above in order to secure the connectors in place relative to each other and the electrical path between them.

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2015/0355693) in view of Choi et al. (9,647,474).
With regard to claim 7, Chang teaches: “The detector of claim 1”, as shown above.
Chang does not teach: “wherein the controller comprises a controller circuit board and an internal circuit board electrically connected to each other and each positioned in the enclosure, wherein the first electrical connector is positioned on the internal circuit board”.
In the same field of endeavor before the effective filing date of the claimed invention, Choi teaches, as shown in figures 5 and taught in column 8 lines 5-15: “wherein the controller 1001 and 1002 comprises a controller circuit board 1001 and an internal circuit board 1002 electrically connected to each other and each positioned in the enclosure (inside of 10 in figure 5), wherein the first electrical connector is positioned on the internal circuit board 1002”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Choi with the invention of Chang in order to be able to replace the controller and the first electrical connector separately if one should break.

11.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2015/0355693) in view of Gudino (8,825,123).
With regard to claim 17, Chang teaches, as shown in figures 1-4 and taught in paragraph 10: “A portable detector comprising: means 1 for enclosing at least a portion of a first electronic component means 3 and 16 within an external surface 111 and 121; means 17 for connecting the first electronic component means to a second electronic component means H”.  Chang also teaches the second means connected to an energy storage (the battery in Change paragraph 26) in device H.  
Chang does not teach the second electronic component means “positioned external to the external surface” or the portable power source being positioned external to the external surface.
In the same field of endeavor before the effective filing date of the claimed invention, Gudino teaches, as shown in figures 1-3 and taught in column 3 lines 14-22, the second electronic component means (the charger mentioned in column 3 lines 14-22 of Gudino) “positioned external to the external surface (outer surface of sides 21-24” or the power source (charger used to charge the device 10) being positioned external to the external surface.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Gudino with the invention of Chang in order to be able to power the first electronic component means and the second electronic component means from either a portable battery or a power plug.  Gudino does not teach the power source being portable, however it is a matter of choice whether to supply power from either a portable energy storage or a power plug, since both are well known in the art.

With regard to claim 18, Chang as modified by Gudino teaches: “The portable detector of claim 17”, as shown above.
Chang also teaches, as taught in paragraph 26: “wherein the portable power source comprises a battery”.

With regard to claim 19, Chang as modified by Gudino teaches: “The portable detector of claim 17”, as shown above.
Gudino also teaches, as taught in column 2 lines 35-38, and column 2 line 66- column 3 line 1, and shown in figures 3-4: “further comprising means for sealing an internal cavity 42 of the means for enclosing 20 the first electronic component means 10”, since plastic frictionally engaging the outer surface of a smart phone would inherently create an effective seal.

With regard to claim 20, Chang as modified by Gudino teaches: “The portable detector of claim 17”, as shown above.
Chang also teaches, as shown in figures 1-4 and taught in paragraph 10: “wherein the means 1 for enclosing the first electronic component means includes a housing (housing of 1 in figure 1), and wherein the detector further comprises means 111 and 121 for removably retaining the second electronic component means H to the housing”.

Allowable Subject Matter
12.	Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claims 11 and 13-16 are allowed.
14.	The following is a statement of reasons for the indication of allowable subject matter: With regard to claim 11, Chang teaches, as shown in figures 1-4 and taught in paragraphs 10 and 26: “A portable electronic device, comprising: a housing 1 having an inner area (inner area of 1 in figure 1), an outer area (area outside 1 in figure 1), and a wall 121 dividing the inner area from the outer area; a first circuit board 3 positioned within the inner area, the first circuit board 3 having a first electrical connector 17… a second electrical connector C removably connected to the first electrical connector 17 through the wall 121”.
Chang does not teach: “a second circuit board positioned in the outer area” or “the second circuit board having a third electrical connector; and a retainer attached to the housing and retaining the second circuit board to the housing”.  The prior art of record does not anticipate or render obvious all the limitations of claim 11.  Claim 11 is therefore allowable.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831